      Case: 1:19-cv-01949-PAB Doc #: 1-2 Filed: 08/26/19 1 of 2. PageID #: 13




                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE NORTHERN DISTRICT OF OHIO

                                         EASTERN DIVISION


UNITED STATES OF AMERICA,                           )CASE NO.
                                                      )
                                 Plainti二          )JUDGE
                                                      )
                 V.                           )
                                                      )

THE REAL PROPERTY LOCATED AT     )
741l SALIDA ROAD,MENTOR¨ ON― THE )
―LAKE,LAKE            COUNTY,OHIO;                  )
PARCEL NUMBER:19A-089-A¨ 00-OH-0, )
                                                      )

                                 Defendant.         )

      NOTICE OF COⅣIPLAINT FOR FORFEITURE AGAINST REAL PROPERTY

        Thc attached Complaint in Forfeiture,、 vhich seeks thc forfeiturc ofthe deindant

propcrty pursuantto 18 UoS.C.§ 981(a)(1)(C)(tranSmission ofgarnbling inforlnation/illegal

gallnbling businesses)and 18 U.S.C.§        981(→ (1)(A)(money laundering),waS fllcd by the United

States ofAmerica on August 26,2019,in thc United Statcs District Court for the Northcrn

District of Ohio,Eastem Division.

        Pursuantto Rule G(5)(a)(11)OfthC Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfciturc Actions,in order to avoid fOrfeiture ofthc defcndant property,any person

or cntity that asserts an intcrest in thc defendant property rnust fllc a verifled clailn、     vithin 35

days after thc datc ofposting ofthis noticc or the date ofdelivery,ifpersonally seⅣ cd.

        Pursuantto Rule G(5)(a)(i),the Claim must:(A)identify7the Speciic propcrty claimed;


(B)identiゥ thC Claimant and sttte thc claimant's intercst in thc defendant prope■            y;and,(C)be

signcd by thc claimant under pcnalty ofpeゴ ury(Sθ θ,28U.S.C.§ 1746)。
      Case: 1:19-cv-01949-PAB Doc #: 1-2 Filed: 08/26/19 2 of 2. PageID #: 14




         If you file a verified claim, you must then file an answer to the complaint (or a motion

under Rule l2 of the Federal Rules of Civil Procedure) within 20 days after filing the verified

claim.   See, Rule G(sXb).

         The verified claim and answer (or motion) must be filed with the Office of the Clerk,

United States District Court for the Northem District of Ohio, Carl B. Stokes U.S. Court House,

801 West Superior Avenue, Cleveland, Ohio 44113; and, a copy of the claim and answer (or

motion) must be sent to the United States Attorney's Office (Attention: Asset Forfeiture

Section), 400 United States Court House, 801 West Superior Avenue, Cleveland, Ohio 44113.

         ln accordance with 18 U.S.C. $ 985(c)(1)(B), this Notice of Complaint for Forfeiture

Against Real Property shall be posted on the defendant property along with a copy of the

Complaint in Forfeiture. If you fail to follow the requirements set forth above, judgment will be

taken for the relief demanded in the complaint. You may wish to seek legal advice to protect

your interests.

                                                      Justin E. Herdman
                                                      U.S. Attorney, Northern District of Ohio




                                                      James                 n00s6s7)
                                                                  nitedFcs A■ omey,N.D.Ohio
                                                      Carl B. Stokes U.S. Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, Ohio 44113
                                                      216.622.37 43 I F ax 21 6.522.7 499
                                                      James.Morford@usdoj gov .




                                       SERVICE RETURN



Date posted on property                  Printed Name
                                                 Title
                                               Agency
